Citation Nr: 0121148	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for Post Traumatic 
Stress Disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Michael Owens 

REMAND

The appellant had active military service from August 1968 
until August 1970.  He continued his military service with 
the Alabama National Guard.  The records indicate service 
until, at a minimum, fiscal year 2000.  However, the dates of 
this service are not of record.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Birmingham, 
Alabama which continued the 30 percent rating for the 
appellant's service-connected Post Traumatic Stress Disorder 
(PTSD).  In a September 2000 rating decision, the RO 
increased the evaluation for PTSD to 50 percent.  The 
evaluation for PTSD remains before the Board on appeal.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C. §§ 5102, 5103, 5107.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. §§ 5102, 5103, 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See 38 U.S.C. §§ 5102, 5103, 5107.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The record contains forms concerning waiver of VA 
compensation to receive military pay and allowances as 
recently as February 2000 and periodically dating as far back 
as 1982.  It appears from the record that the appellant was a 
member of the Alabama Army National Guard.  The record does 
not, however, contain his National Guard service personnel 
records.  

Additionally, the record reflects that the veteran's 
application for VA vocational rehabilitation was denied in 
1983.  A VA vocational rehabilitation and counseling officer 
contacted the veteran in March 1994.  It is not clear from 
the current record whether the veteran then applied for VA 
vocational rehabilitation services again.  Records relating 
to this matter are not of record.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5107.

2.  The RO should obtain the appellant's 
Army National Guard service medical 
records through official channels, to 
include the appellant's drilling unit(s).  
The RO should ensure that the appellant's 
Non-Commissioned Officer Evaluation 
Reports (NCO-ER's) are of record.  If 
such records do not exist the RO should 
request documentation so stating.  All 
records received should be made part of 
the claims file.

3.  The RO should determine whether a VA 
Vocational Rehabilitation folder exists.  
If so, such records (or legible copies 
thereof) should be associated with the 
claims folder.  If such records do not 
exist, the file should so reflect.

4.  After the above development is 
complete, the RO should arrange for a VA 
examination to determine the current 
level of disability of the appellant's 
PTSD.  All necessary tests should be 
conducted.  The claims file should be 
made available to the examiner.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
is unable to reach an appropriate 
conclusion, s/he should so state.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report to a VA examination without good cause may 
include the denial of the claim.  38 C.F.R. § 3.158 and 
3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Appeals for Veterans Claims, for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


